592 F.2d 277
James Martin SMITH, Plaintiff-Appellant,v.Douglas GONZALES et al., Defendants,Douglas Gonzales and Ossie B. Brown, Defendants-Appellees.
No. 78-2918
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
April 2, 1979.

Andrew J. Ruzicho, Asst. Atty. Gen., Columbus, Ohio, for plaintiff-appellant.
Watson, Blanche, Wilson & Posner, George K. Anding, Jr., Baton Rouge, La., for defendants.
Appeal from the United States District Court for the Middle District of Louisiana.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This is an appeal from the dismissal of two parties in a multiparty case in which one defendant remains a party.  Since there has been neither a final judgment entered nor a determination by the district court that there is no just reason for delay pursuant to Fed.R.Civ.P. 54(b), either applied for by the parties or issued by the district court, we lack jurisdiction to entertain this appeal.


2
The appeal must be dismissed even though the parties do not object to the lack of a certificate.  Graham v. Cole, 483 F.2d 255 (5th Cir. 1973); Ronel Corp. v. Anchor Lock of Florida, Inc., 312 F.2d 207 (5th Cir. 1963).


3
APPEAL DISMISSED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I